PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/682,331
Filing Date: 21 Aug 2017
Appellant(s): Chaturvedi et al.



__________________
Tianyi He
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/12/2021, hereinafter referenced as OA, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The 112(b) rejection has been withdrawn, the examiner agrees with the appellant’s argument.

(2) Response to Argument
A. the rejection of 112(b) has been withdrawn as stated above.

B. The appellant argues (Brief page 10-12) “the combination of rejections of claim 1 based on Imafuji. The appellant states “The only substantive comment on obviousness is provided on page 7 of the Office Action, where it was suggested that one of ordinary skill in the art could apply the different embodiments as taught by Imafuji in combination.”… “merely states conclusory manner that different embodiments” “However, Applicant respectfully notes that this combination of rejections fails to properly make both a prima facie case of anticipation and a prima facie case of obviousness.”; “The rejection reasoning has failed to provide any explanation of specific features to be combined and the motivation to combine them.”
Examiner answer to B. The examiner respectfully does not agree: 
First, there is no suggested combination in terms of different embodiments what so ever in the OA, rather, the examiner clearly indicated the combination of different scenarios which have been practically and actually implemented by Imafuji. In effect, there is ONLY one embodiment (fig 1-2) in the whole 109 pages of Imafuji, yet many scenarios, settings, procedures and conditions are applied and explained in multiple figures. There is only one embodiment of a camera 10 and its accessory 400 that includes the flash light emitting section. Not mentioning that such fact is not a mere conclusion, rather it is a fact expressly disclosed by Imafuji. i.e. the multiple procedures/ scenarios related to and implemented by the same embodiment. See imafuji [0461] “In addition, in the second embodiment, unless a special description is given, the components and the description thereof are the same as those in the first embodiment.” And [0574] “In addition, in the third embodiment, unless a special description is given, the components and the description thereof are the same as those in the first embodiment.” Thus, the first, second and third embodiments are actually THE SAME embodiment, yet with multiple procedures/ scenarios applied.
Second, Imafuji teaches many scenarios and procedures that are expected, actually and practically take place in our daily use for cameras and their associated components/features such as flash light. The multiple scenarios/ conditions arise based on the selected functionalities/features associated with different circumstances, usage and conditions. For example, pressing half press of the capture button when taking a picture will activate a defined scenario in terms activating a pre-flash function and then a main flash function (fig 23A, 35 A), meanwhile these functionalities themselves to be a full press to take a picture is another scenario (fig 23B, 35B), and similarly, this scenario is associated with its conditions in terms of battery status, environment conditions, maximum power conditions, availability conditions and so on. Therefore, these conditions are applied in a combination not because the examiner is suggesting such combination, rather because such combinations are practically developed based on the above explained settings, procedures and usage and their associated conditions. Imufuji provides thorough details of such functionalities utilizing multiple figures and examples, as the examiner referred to them in the OA.
Third, the appellant’s statement of “merely states conclusory manner that different embodiments”, is moot, as explained in the second bullet, because: 
The examiner did not suggest any combination, rather the examiner referred to the already applied different combination due to different real-life scenarios applied within the art. 
The examiner emphasizes that these combinations are not based on embodiment combinations, yet are based on actual and practical applied scenarios and procedures. 
The examiner provided a statement see OA page 7, “Note”, that explains the alternative 103 rejection is based on the fact that the multiple scenarios are taken from multiple figures based on the multiple possible 
Fourth, nevertheless, the appellant’s allegation and specifically the statements of “where it was suggested that one of ordinary skill in the art could apply the different embodiments as taught by Imafuji in combination” and ““The rejection reasoning has failed to provide any explanation of specific features to be combined and the motivation to combine them.” as stated in the (Brief page 11) are not correct. Because, the examiner did indeed provide an explanation of the multiple scenarios on OA page 7, “Note”. The provided explanation/notification, is sufficient to answer the appellant allegation and is recited here for the convenience (emphasis added) “Note: All the claimed limitations are disclosed in lmafuji, yet the examiner elected to apply the alternative 103 rejection, based on the multiple figures portraying multiple scenarios provided in lmafuji, yet with common characteristics. However, since lmafuji does refer to more than one figure/scenario/ example[[s]] of similar approaches and common characteristics within his disclosure such as for example fig 20 and 15 in [0374], fig 2 and 9B of [0423] and so on, i.e. the combination of different scenarios of common characteristics and related settings/ embodiments are applied within the art as provided by lmafuji and would be expected by one of ordinary skill in the art as long as the expected results are attained (KSR). Thus, for the sake of providing a compact prosecution, the examiner provided the alternative rejection of 103, as the combination of multiple embodiments have been practically applied by lmafuji [0428] "Each of the constituent elements described in the above-mentioned embodiment may be appropriately combined', [0460]).” 
embodiments here refer to the settings and scenarios, as there is only ONE embodiment in Imafuji as explained in the First bullet. Thus, the prima facia of obviousness has been justified.
Fifth, not to mention the express disclosure of Imafuji [0428] and [0460] "Each of the constituent elements described in the above-mentioned embodiment may be appropriately combined” and [0460] i.e. the motivation of implementing multiple scenarios has been justified as they are practically implemented in Imafuji. However, for the sake of providing a compact prosecution, and to cover the possible assumption of challenging the 102 rejection, the alternative 103 rejection has been provided.
Sixth, the alternative 103 rejection does not and should not change the fact that all the claimed limitations are applied and disclosed in one reference, Imafuji. The examiner emphasizes that the 102 rejection is complete and sufficient by itself. Moreover, the examiner emphasizes that the combinations in the alternative 103 rejection, are not suggested by the examiner, yet they do exist in the practically applied scenarios as disclosed by Imafuji, such fact has been clearly shown in the OA page 5-7. Thus, if the appellant accepts the scenarios as disclosed in Imfuji, then the 102 rejection holds, however, if the appellant challenges the multiple scenarios being applied in a 102 rejection, then the alternative 103 rejection holds, and the motivation/reason has already been practically implemented by Imafuji. The examiner in the OA page 7 under “Note”, clearly explains that all the limitations are applied and disclosed in Imafuji i.e. Imafuji is sufficient by itself as a 102 reference, however, since there are multiple scenarios sporadically spread all over the 109 pages of Imafuji, and since the examiner’s aim is to provide a compact prosecution,  the examiner decided to consider an alternative 103 rejection just in case an argument to arise questioning the multiple figures and scenarios applied in Imafuji. Assuming that the appellant provides a justified and valid argument and reasonings.

C. The appellant argues (Brief page 13-14) “the rejection of claim 1 based on Imafuji under 35 U.S.C § 102 (a) (1). The appellant states “However, while the rejection reasoning has cited numerous sections of various paragraphs in Imafuji, the rejection reasoning has failed to equate any of these cited portions to the features of the claim, and as a more specific example, the features of "determine a maximum allowable power consumption for the component based at least on the first and second characteristic power consumption values," as claimed.” “In particular, from the rejection reasoning, it is not even clear which element in Imafuji is being equated to the "component" in claim 1, let alone which value is being equated to the "maximum allowable power consumption for the component," or how the maximum allowable power consumption for the component is "based at least on the first and second characteristic power consumption values [associated with power consumption across two overlapping time periods]."
Examiner answer to C. The examiner respectfully does not agree:
First, in regards to the argument of OA action allegedly failed to equate the claimed component, first and second characteristics and the maximum allowable consumption for the component. The examiner would like to refer to the OA page 4, fig 28-29 and similarly 36-37, wherein the camera 10 and its accessory specifically 400 and more specifically 430 flash light emitting section, as clearly disclosed in the OA, indeed shows that the component is the accessory and more specifically the flash light emitting section 430 as being the main and the only aspect that has been taken under close scrutiny details and explanations. i.e. the component is indeed referenced. 430 functionalities are controlled by the control section 170 along with other approved power based on the maximum allowable consumption (heavy load such as flash light) in comparison with the available/remaining battery power OA page 6-7. For clarification the examiner does not need to verbatim equate each limitation, because the examiner clearly and sufficiently explained each and every limitation in the prior art corresponding to the claimed language; for example explaining that the requested function to be either implemented/allowed or prohibited based on the remained or available power, by itself is a common sense to show that such power level of consumption is the maximum level wherein anything beyond the available power level is not applicable whereas anything less than such value will be applied/allowed. i.e. there is no need for the verbatim expression as such thing corresponds to the claimed limitation of “maximum power allowable power consumption” i.e. it is self-explanatory. Meanwhile the examiner does not need to equate the flash light accessory to the claimed component, as the rejection is all about the flash light and its control process, which is also self-explanatory. 
Second, the aspects of the first bullet have been explained in the OA page 4-5, an excerpt is recited here for convenience “[0095] wherein the power consumption/ profile/ characteristics information is determined and attained" The power consumption information is information that indicates power consumed in a drive state". See [0104] "information indicating power consumption of each load section of the camera system 1"; "The information indicating a state of the device includes voltage information (remaining battery level) of the battery BAT housed in the battery compartment 110". Moreover, [0165] "The characteristics information of the flash light emitting function includes information (profile information) indicating the emission characteristics of the flash light emitting section 430." Moreover, [0302-0307] and figs 12-13 "the accessory 400 transmits the profile information to the camera control section 17G'; "The camera control section 170 determines whether the accessory 400 has the illumination light emitting function"; "the camera control section 170 transmits a transmission request command C6 for requesting transmission of the illumination profile information to the accessory control section 440 (step S226)." Wherein the performance consumption profiles of the components controlled via 170 such as the illumination of accessory 400 are provided.” 
Therefore, the component being the flash light illumination and its associated section and functionalities, have been clearly explained. Meanwhile the functionality of the maximum allowable power has been explained.
Third, A picture worth a thousand words, simply by looking at fig 23 A-B, 35A-B and 45-46 wherein the figures clearly show the different timings wherein the first one related to the camera timings, and the second one related to the flash light timings, wherein these timings overlap with each other, and wherein the illumination turn on timing is greater than any of the small functionality timings of the camera, the examiner referred to the figures and also referred to their associated paragraphs, and clearly the OA states on page 5 “Moreover, fig 23 A-B, 35 A-Band 45-46, wherein an overlapping between at least two operation periods takes place, such as the camera corresponding operations versus at least two types of illumination operations, and wherein the illumination power consumption is higher than/ differs from the consumption of the camera operation; each load section of the multiple different sections of [0104] has its own corresponding consumption profile and corresponding characteristics and settings (of the camera and its accessories/ flash), see one example out of many [0157].” 
Isn’t this explanation alone, enough to show the first and second claimed timings? Not to mention that such aspect has been clearly depicted in figure 8 at t7 (the highest consumption at flash light) and also referenced as (heavy load) as referred to in the OA at least in page 5-6, wherein a clear and precise explanation of the maximum allowable power consumption is provided. Moreover, the flash light/heavy load request to be granted/allowed if there is enough charge, otherwise to be prohibited as in fig 20 and [0377] see OA page 5 “Also see [0377] "When it is determined in step S434 that the flash light emitting section 430 is not in a ready state (step S434; No), the camera control section 170 sets an operation prohibition state in which a portion of the operations of the load section 30 is limited (prohibited) (step S435). In the present embodiment, the camera control section 170.” Please see OA page 6-7 wherein the same aspect is repeatedly explained.

C2.  Further argument under item C. The appellant argues (Brief page 15) “FIG. 8 of Imafuji describes how charging section 432 (for charging the flash of accessory 400) is controlled by the accessory control section 400 (see, e.g., paragraph [0168] of Imafuji). In particular, the graph of FIG. 8 merely shows how charging of charging section 432 stops at a pre-determined charging stop level, how charging of charging section 432 is requested when charge drops below a charging request level, and how a fast charging is used when charge is below an emission permission level (see, e.g., paragraphs [0181] - [0184] of Imafuji).”; “Nothing in the cited portions of Imafuji disclose or suggest the determination of a "maximum allowable power consumption" for charging section 432.”; “Further, each of the levels is not disclosed to be based on "first and second characteristic power consumption values [associated with power consumption across two overlapping time periods]," as claimed”
Examiner answer to C2. The examiner respectfully does not agree:
First, as stated above, a picture worth a thousand words, fig 8 shows the controlled management of power consumption characteristics, wherein the maximum allowable load at t7 when the flash light action is preformed, which takes the highest level of power “heavy load”, and this level has been secured and applied based on the available power of fig 8 at “emission permission level”, see [0175]. fig 8 depicts that the available power level can afford/allow the requested heavy/maximum load of flash light action, otherwise such action will be prohibited. Fig 8 depicts the basis of the controlling aspect of providing or prohibiting a certain action corresponding to the power level of the battery and corresponding to a defined timing. 
Second, fig 8, has been indeed explained by words in the OA page 5-6 a recitation is provided here for convenience, emphasizes added “Moreover, [0115] "the heavy load section" includes 220, 400 and 430 section/ the illumination operation /flash as in [0387] "when the flash light emitting section 430 is not in a ready state, the camera control section 170 controls the priority regarding the charging process performed in the accessory 400'; "That is, when the flash light emitting section 430 is not in a ready state, the camera control section 170 performs a control so that the charging process is prioritized over the process performed by the heavy load section (for example, optical system driving section 220). Also see [0377] "When it is determined in step S434 that the flash light emitting section 430 is not in a ready state (step S434; No), the camera control section 170 sets an operation prohibition state in which a portion of the operations of the load section 30 is limited (prohibited) (step S435). In the present embodiment, the camera control section 170 limits at least a portion of the operations of the heavy load section of the load section 30 in step S435."; “(figs 8, 15, 20, [0374-0387], and [0175-0182] wherein the "accessory setting state information', "the state of charge information" and "charging level” read on "the third characteristic power consumption" in order to make the charging request commensurate the remaining amount of charge accumulated, "to make the "charging request" in accordance with only the remaining amount of charge accumulated of the accumulation section" .. "while checking the load state of the camera."); OA page 6-7 “Moreover, [0377-0387] Therefore based on the maximum charge to be consumed by the defined setting of the camera "emission permission level', and based on the threshold of maximum allowable charge is available the operation of capturing an image with the suitable illumination to be applied, wherein some step to be limited based on the available charge, whereas others are permitted also based on the available charge [0387] "the camera control section 170 performs a control so as to limit (see step S435) the driving of the optical. system 210."; "the camera control section 170 performs a control so that the charging process is prioritized over the process performed by the heavy load section (for example, optical system driving section 220).",i.e. based on the available charge and the consumption profile of the setting, the authorization to be given or not [0481] "permission" or "prohibition'"'. As each type of settings has a corresponding consumption profile/ characteristics/ information [0103-0104] and [0141-0142], also see [0337-0341] and their associated figures. See [0377] "When it is determined in step S434 that the flash light emitting section 430 is not in a ready state (step S434; No), the camera control section 170 sets an operation prohibition state in which a portion of the operations of the load section 30 is limited (prohibited) (step S435). In the present embodiment, the camera control section 170 limits at least a portion of the operations of the heavy load section of the load section 30 in step S435.")
Third, it seems the appellant ignores the fact that fig 8 clearly depicts the controlling power consumption management aspect, however, the applicant restricts the figure to the timing aspect only, trying to undermine the depth, comprehensiveness and inclusiveness that fig 8 offers and exhibits. Meanwhile the appellant ignores that such timing is based on a controlling algorithm and management conditions, wherein the allowable power consumption level is indeed one of the main parameters of the controlling algorithm. Not to mention that the appellant also ignores all the provided explanations provided in the OA especially on page 5-7. 
Fourth, the appellant again ignores the explanations about the emission permission level in the OA, in the Imafuji, and in fig 8 and [0175], wherein clearly in all of the provided sources, there is a clear explanation that if the requested consumption power for the flash action is less than the permission power level, then the flash action is prohibited, otherwise the flash light is allowed. The examiner emphasizes that not every single word has to be verbatim equated, because such aspect make sense and there is no reason to equate every single aspect to its corresponding limitation in the claimed language as long as a corresponding proper and adequate explanations are provided. On the other hand, if there was no explanations that clarify the claimed limitations, then the appellant may have the right to complain and suggest the limited and restricted interpretation for fig 8, however, this is Not the case at all. The concept of the maximum allowable consumption power has been clearly explained many times in the OA, see page 5-6 wherein some excerpts has been recited in Second bullet above. 
Fifth, in regards to the argument of first and second characteristics power consumption value associated with power consumption, the examiner would like to refer to fig 8, isn’t all (not only first and second) consumption characteristics are depicted? Not to mention that such aspect has been clearly disclosed at least in the OA page 4-5, referring to figs 23A-B, 35A-B, and 45-46. If the following figures do not show the first and second timing with their corresponding consumptions, then the appellant should otherwise provide a compelling justification of his/her allegation. All of the following figures simply show two categories: first, the camera timings which overlap with the second category, the illumination/flash light timings. Very clear and simple as shown below:

    PNG
    media_image2.png
    591
    466
    media_image2.png
    Greyscale
           
    PNG
    media_image3.png
    529
    442
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    297
    659
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    264
    654
    media_image5.png
    Greyscale

Sixth, not to mention the exact wording from OA page 5 “Moreover, fig 23 A-B, 35 A-Band 45-46, wherein an overlapping between at least two operation periods takes place, such as the camera corresponding operations versus at least two types of illumination operations, and wherein the illumination power consumption is higher than/ differs from the consumption of the camera operation; each load section of the multiple different sections of [0104] has its own corresponding consumption profile and corresponding characteristics and settings (of the camera and its accessories/ flash), see one example out of many [0157].”
Seventh, the examiner would like to refer to the Examiner’s answer to C, the third bullet above. 

C3.  Further argument under item C. The appellant argues (Brief page 16) “For example, Imafuji's "emission permission level," which the rejection reasoning highlighted on page 6 of the Office Action, is defined as "the amount of charge minimally necessary for causing the flash light source to emit light" (see, e.g., paragraph [0175] of Imafuji)" and is not in any way indicative of or equivalent to "a maximum allowable power consumption." In fact, this amount of light (e.g., the emission permission level) is not determined based on characteristic power consumption values.”
Examiner answer to C3. The examiner respectfully does not agree:
First, the term “minimally necessary for causing the flash light source” is taken in an out of context aspect, exploiting that the term minimum is the antonym of the term maximum, yet ignoring the fact that such term is related to a paragraph that indeed shows that if the available power is good enough to ensure, in other words, minimally/at least secures the power consumption requested or required for a certain action, then the action to be applied/allowed, yet if not then such requested action to be prohibited. 
Second, see OA page 5-6 which is recited here for convenience: “[0377] "When it is determined in step S434 that the flash light emitting section 430 is not in a ready state (step S434; No), the camera control section 170 sets an operation prohibition state in which a portion of the operations of the load section 30 is limited (prohibited) (step S435). In the present embodiment, the camera control section 170 limits at least a portion of the operations of the heavy load section of the load section 30 in step S435."); “Moreover, [0377-0387] Therefore based on the maximum charge to be consumed by the defined setting of the camera "emission permission level', and based on the threshold of maximum allowable charge is available the operation of capturing an image with the suitable illumination to be applied, wherein some step to be limited based on the available charge, whereas others are permitted also based on the available charge [0387] "the camera control section 170 performs a control so as to limit (see step S435) the driving of the optical system 210."; "the camera control section 170 performs a control so that the charging process is prioritized over the process performed by the heavy load section (for example, optical system driving section 220).",i.e. based on the available charge and the consumption profile of the setting, the authorization to be given or not [0481] "permission" or "prohibition'"'. As each type of settings has a corresponding consumption profile/ characteristics/ information [0103-0104] and [0141- 0142], also see [0337-0341] and their associated figures. See [0377] "When it is determined in step S434 that the flash light emitting section 430 is not in a ready state (step S434; No), the camera control section 170 sets an operation prohibition state in which a portion of the operations of the load section 30 is limited (prohibited) (step S435). In the present embodiment, the camera control section 170 limits at least a portion of the operations of the heavy load section of the load section 30 in step S435.")”
Third, see Imafuji [0175-0182] and fig 8 wherein the control action is taken place, reading the paragraph that has the limitation “minimally” clearly shows that the emission permission level of the power if can secure the power consumption of the requested action, then the action to be applied/allowed, otherwise the action will be prohibited. In other words, the emission permission power level /threshold to either ensure/secure and allow the maximum power consumption at the request time, or prohibit the requested action. See fig 8.

C4.  Further argument under item C. The appellant argues (Brief page 16-17) “FIG. 15 of Imafuji describes how information is communicated between the camera body 100 and accessory 400 regularly (e.g., in a steady communication sequence). In particular, as shown in FIG. 15, different types of information and requests are provided between accessory 400 and camera body 100…..However, none of the request or information are relevant to specifically a maximum allowable power consumption for a component, power consumption values for a component, or a maximum allowable power consumption for a component based at least on first and second characteristic power consumption values, as claimed…..FIG. 20 of Imafuji describes how charging of charging section 432 can be controlled. As similarly described above in connection with FIGS. 8 and 15 of Imafuji, none of these operations (associated with charging section 432) make use of or disclose a maximum allowable power consumption, let alone the determination a maximum allowable power consumption based on first and second characteristic power consumption values associated with power consumption across two overlapping time periods…….In fact, in the Office Action, nothing from these cited portions in connection with Imafuji's FIGS. 8, 15, and 20 and their corresponding paragraphs are being equated to these above-mentioned claimed features. Accordingly, the rejection reasoning fails to evidence Imafuji's showing of at least "processing circuitry configured to: determine a maximum allowable power consumption for the component based at least on the first and second characteristic power consumption values," especially in consideration with the other claimed features and configurations. For at least these reasons, the anticipation rejection of claim 1 based on Imafuji is improper and should be reversed. Claim 1 is therefore not anticipated by Imafuji.”
Examiner answer to C4. The examiner respectfully does not agree:
First, in regards to fig 15 and similarly fig 20 as both figures pertain the same aspect, yet each related to a corresponding characteristics, scenario and stage of the illumination request and implementation operation wherein such scenarios vary based on the selected features, available battery charge and conditions along with other parameters. In fig 15 the request of flash illumination process is depicted and compared with the selected features availability, whereas fig 20, depicts the next stages wherein requested illumination to be determined based on the determined conditions of charge availability, hence either to be applied/allowed or prohibited. The same exact aspect 
Second, the rest of the arguments have been repeated, and yet answered by the examiner. Thus, the examiner would like to refer to the Examiner’s answer to C, C2 -C3 above.

D. The appellant argues (Brief page 17-19) “the rejection of claim 1 based on Imafuji under U.S.C § 103. “it was suggested that "the combination of different scenarios of common characteristics and related settings/embodiments are applied within the art as provided by Imafuji and would be expected by one of ordinary skill in the art as long as the expected results are attained" and "the examiner provided the alternative rejection of 103, as the combination of multiple embodiments have been practically applied by Imafuji."
Examiner answer to D. The examiner respectfully does not agree:
First, there are NO different embodiments to combine, and have never been more than one embodiment in Imafuji, yet with multiple scenarios and procedures. It’s only one camera with an illumination accessory, yet multiple scenarios are present due to the fact that the accessory has different characteristics and selected features, the battery has different charging statuses and conditions, the requested actions have different power consumption levels, and the lighting surrounding the camera i.e. the environment along with other characteristics surrounding the camera, each of such features imposes different conditions that lead to a certain procedure, operation and/or scenario. The details are provided in the Examiner’s answer above/ The Examiner’s Answer to B, First bullet.
Second, such argument has been repeated, thus the examiner would like to refer to the Examiner’s answer to B above.

E. The appellant argues (Brief page 19- 20) “the combination of rejections of claim 13 based on Imafuji. “First, …. In other words, claim 13 is necessarily not anticipated by Imafuji (e.g., by each of Imafuji's embodiments”; “Second, regarding obviousness, the rejection reasoning merely states in a conclusory manner that the different embodiments of Imafuji as cited in the rejection reasoning is "appropriately" combinable.”
Examiner answer to E. The examiner respectfully does not agree: this argument have been repeated. Thurs, in regards to the first appellant’s argument of anticipation rejection and equating limitations the examiner would like to refer to the Examiner’s answer to C, C2-C4 above, wherein equating to the claimed limitations is explained. Moreover, in regards to the Second argument of obviousness motivation, such arguments have been addressed and above answered argument and specifically in the Examiner answer to B above.

F. The appellant argues (Brief page 21-25) “the rejection of claim 13 based on Imafuji under 35 U.S.C § 102(a)(1). The same argument as above has been provided.”
Examiner answer to F. The examiner respectfully does not agree, and would like to refer to the Examiner’s Answer to B, C, C2-C4.

G. The appellant argues (Brief page 26-27) the rejection of claim 13 based on Imafuji under 35 U.S.C § 103. The same argument above has been provided.
Examiner answer to G. The examiner respectfully does not agree, and would like to refer to the Examiner’s Answer to B, C, C2-C4 above.

H. The appellant argues (Brief page 27-29) “However, Jackson fails to disclose that its average power consumption values are used to generate a characteristic base power value or a characteristic pulse power value, alone along doing so based on a maximum of a set of average values. Accordingly, Jackson fails to show or suggest "identify a characteristic base power value for the component based at least on a maximum of first average values of the power consumption values," and "identify a characteristic pulse power value for the component based at least on a maximum of second average values of the power consumption values," as claimed.”… “As conceded on page 22 of the Office Action, Imafuji is silent regarding average values of power consumption, and consequently, also is silent on taking a maximum of the average values. While numerous portions of Imafuji were cited on pages 23-25 of the Office Action, none of these cited portions relate to taking a maximum of a set of average values of power consumption, let alone identifying a characteristic pulse power value based on the maximum.”
Examiner answer to H. The examiner respectfully does not agree:
First, the OA concedes that Imafuji is silent to average value of the power, OA page 22 which recited here for convenience “lmafuji is silent in regards to average value of the power.” Thus, the above underlined appellant’s allegation has no bases in the entire OA what so ever, as such allegation does Not exist.
Second, as clearly and precisely stated in the OA page 22, the only missing limitation is the well-known mathematical approach “averaging”. However, all other aspects and claimed limitations are indeed taught by Imafuji.
Third, the OA page 22 referred to Jackson, as it is drawn to the same endeavor of power consumption measurements, power managements and control and their related algorithms.
Fourth, the OA clearly indicates the motivation of implementing the well-known mathematical technique implemented in the art of power consumption determination, as such well-known technique not only would provide the expected results, yet the results would be more accurate as the effect of outliers would be eliminated meanwhile a normalized outcome to be attained. The following is recited from OA page 22-23 for convenience (emphasis added) “It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known technique of determining average consumption power of Jackson to the determination of the power consumption of lmafuji, wherein the mathematical aspect and the practical implementation of average power consumption, is applicable within the art of power management and control, and would provide the expected results, and yet with better management results (Jackson[0002]) and more reliable determinations that avoid[s] outliers and provide normalized determinations.
Knowing that averaging technique characteristics in any application and for any data, is to get the benefit of the normalized data results and to prevent the effects of outliers.
Fifth, the limitations of maximum allowable consumtion power and its determinations limitations have been answered in the above Examiner’s answer to C, C2-C4.

H2.  Further argument under item H. The appellant argues (Brief page 29) “Furthermore, while Jackson discloses an average value of power consumption, Jackson fails to show or suggest taking multiple average power consumption values over two different lengths of time in the claimed manner. silent regarding these features.”
Examiner answer to H2. The examiner respectfully does not agree:
First, as answered above and as clearly explained in the OA, the reason of introducing Jackson is simply to show that the mathematical approach of averaging is well-known in the art and applicable in the art of power consumption management and control applied on devices operated by batteries, and would provide the expected, yet improved results when applied to the power consumption calculation of Imafuji.
Second, the averaging of Jackson is applied on the power consumption data with respect to a defined time period as expressly disclosed by Jackson [0023] and in the OA page 22 which is recited here for convenience “Jackson teaches "average of the power consumption" ([0023] "The power consumption value may represent an average power consumed by computing device 100 over a set period of time. In one embodiment, the time period during which the power consumption value is determined', "a settling time in the power consumption for that configuration so that a ramp up or ramp down is not factored into the average", see claims 2-3, 12-13, and 22-23.)”
Thus, Jackson clearly and expressly discloses the same inherent fact/characteristics of averaging data with respect to its corresponding time. Jackson discloses that the averaging with respect to time, more specifically the averaging of the power consumption is applied during a defined period of time corresponding to the “time period during which the power consumption is determined”. i.e. each signal/set of data has its corresponding time, i.e. the first and second signal each as its first and second corresponding time period. 
Third, since it is inherent, and rather expressly disclosed by Jackson, that the averaging with respect to the corresponding time of data related to a defined action (power consumption) with respect to time (during the action/power consumption) takes place, thus the argument of “two different length of time” is moot. Because, such limitation is simply inherent, as there is no way that an average with respect to time of power consumption to be calculated based on a time period other than the elapsed time during the action of power consumption taken place. Not to mention that such inherent fact has been expressly disclosed in Jackson [0023] "The power consumption value may represent an average power consumed by computing device 100 over a set period of time. In one embodiment, the time period during which the power consumption value is determined”.
Fourth, In the OA, the mathematical approach of averaging power consumption of Jackson is to be combined with the power consumption determination of Imafuji such combination including the inherent and already disclosed characteristics of averaging by Jackson, is applied. In other words, every time the power consumption is determined in Imafuji, it would be determined/calculated in the average form. Therefore, the already disclosed limitations of Imafuji to be modified, thus Imafuji as modified by Jackson, teaches the same limitations, yet wherein the power consumption determination includes the averaging with respect to the corresponding time period. Moreover, since the averaging with respect to time inherently/already disclosed by Jackson, thus the combination of Imafuji in view of Jackson satisfies the claimed language. Please see the OA page 23-25.
For the above reasons, it is believed that the rejections should be sustained.

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/8/2022

Conferees:
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865 

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        
    


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.